Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-13-2005

Rotshteyn v. Agnati
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2098




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Rotshteyn v. Agnati" (2005). 2005 Decisions. Paper 556.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/556


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                         04-2098
                      ____________

                INNA ROTSHTEYN;
       EUGENE STONE, CO-ADMINISTRATORS
      OF THE ESTATE OF MIKHAIL ROTSHTEYN,
            AND IN THEIR OWN RIGHT,

                             Appellants

                              v.

       AGNATI, S.P.A.; AGNATI AMERICA, INC.;
           KLOS CONSTRUCTION, INC.;
         UNITED CONTAINER MACHINERY;
                  VORTX UNITED

                  ____________________

ON APPEAL FROM THE UNITED STATES DISTRICT COURT
    FOR THE EASTER DISTRICT OF PENNSYLVANIA
               ____________________

                 (D.C. Civ. No. 02-cv-06591)
    District Judge: The Honorable Thomas N. O'Neill, Jr.

        Submitted Under Third Circuit Rule 34.1(a)

                       July 12, 2005

 Before: ALITO, BECKER, and GREENBERG, Circuit Judges


                (Filed: September 13, 2005)
                                 ____________________

                                       OPINION
                                 ____________________

PER CURIAM:

              This is an appeal from an order granting summary judgment in a wrongful

death action. We affirm.

              Shortly after Mikhail Rotshteyn began to work at Acme Corrugated Box

Company’s factory in Willow Grove, Pennsylvania, Rotshteyn was crushed to death by a

machine called a “downstacker.” The downstacker carries loads of cardboard from the

corrugating machines down to a conveyor belt on another level of the factory. Rotshteyn

apparently walked underneath the downstacker when it descended.

       Acme purchased the downstacker from a company in North Carolina, and Klos

installed the machine on Acme’s premises pursuant to a “letter of engagement and

agreement” in which Klos agreed, among other things, to perform the “full and complete

installation” of the machine. Klos agreed that the installation would be performed “in

accordance with the proposal [it] prepared and provided dated October 25, 2000,” but

Klos claims that this proposal has been lost.

       The plaintiffs, the administrators of Rotshteyn’s estate, brought a wrongful death

and survival action against Klos and others in state court, alleging, among other things,

that Klos was negligent in failing to equip the machine with various safety features and

warnings that were required under federal regulations and various industry standards and

                                                2
that would have prevented the accident in question. After the case was removed, the

District Court granted summary judgment in favor of Klos. The Court held that the

OSHA, ANSI, and ASME standards cited by the plaintiffs did not create a duty because

there was no evidence that Klos had agreed to comply with them. The Court also

concluded that the plaintiffs had produced no evidence that Acme’s contract with Klos

required the latter “to provide safety analysis or to install additional safety equipment.”

App. at 3.

       Duty is a necessary element of an action in negligence. See Morena v. S. Hills

Health Sys., 462 A.2d 680, 684 n.5 (Pa. 1983). Whether a defendant owes the plaintiff a

duty under the facts of the case is a question of law for the court. See Emerson v. Adult

Cmty. Total Servs., 842 F. Supp. 152, 155 (E.D. Pa. 1994). Notably, the plaintiffs in this

case do not argue that anything Klos did in installing the downstacker was negligent.

According to them, Klos’s negligence resided in the things it left undone. Under

Pennsylvania’s common law of tort (and American common law generally), inaction

cannot be negligent absent a duty to act. See Wenrick v. Schloemann-Siemag AG, 564

A.2d 1244, 1248 (Pa. 1989). Thus, the plaintiffs may not maintain an action against Klos

unless they can show that it had a duty to act.

       A duty to act may arise from the common law, by statute, or through contract. See

Emerson, 842 F. Supp. at 155 (citing Walker v. Pa. Co. for Ins. on Lives & Granting

Annuities, 106 A. 795, 796 (Pa. 1919)). The duty to act is typically founded on some



                                              3
special relationship between the parties that makes the reliance of the one upon the other

foreseeable and justified, with the result that the other may fairly be held accountable for

its disappointment. See, e.g., Wenrick, 564 A.2d at 1248; Restatement (Second) of Torts

§ 324A (1965).

       The plaintiffs here do not allege that the common law imposed any duty on Klos to

equip the downstacker with warnings or safety features, and we reject their argument that

such a duty was imposed by statute. While an OSHA regulation can give rise to a duty to

act, see Brogley v. Chambersburg Eng’g Co., 452 A.2d 743, 745-46 (Pa. Super. Ct.

1982), the Occupational Safety & Health Act and its regulations focus on employers and

employees and generally do not impose duties on third parties such as Klos. See 29

U.S.C. § 654; Barrera v. E.I. Du Pont De Nemours & Co., Inc., 653 F.2d 915, 920 (5th

Cir. 1981); Brennan v. Occupational Safety & Health Review Comm’n, 513 F.2d 1032,

1038 (2d Cir. 1975). We see no basis for holding that the particular OSHA regulation

cited by the plaintiffs imposed a duty on Klos.

       We must also disagree with the plaintiffs’ argument that ANSI and ASME

standards imposed a duty on Klos. We have found no Pennsylvania case stating that

trade association standards can impose legal duties the breach of which would be

evidence of negligence. We note that Malloy v. Doty Conveyor, 820 F. Supp. 217, 222

(E.D. Pa. 1993), rejected a similar argument based on an ANSI standard after finding that

“[p]laintiffs’ evidence does not show that [the defendant] assumed a duty to comply with



                                              4
ANSI B20.1 or that [the defendant] assumed the duty to conduct any safety inspections of

the conveyor.” The situation is different where a statute or contract that imposes a legal

duty incorporates a trade association standard. See Kelly v. Thackray Crane Rental, Inc.,

874 A.2d 649, 653-54 (Pa. Super. Ct. 2005). But that is not the situation in this case.

       Finally, we agree with the District Court that Klos was not under a contractual duty

to take the measures set out by the plaintiffs. Although the plaintiffs claim that Klos had

a duty to install sensors that would automatically shut down the downstacker if a worker

ever walked underneath it, there is no evidence that Klos’s agreement obligated it to

redesign or re-engineer the downstacker by adding electrical sensors and other safety

devices with which it had not originally been equipped. In fact, the letter of engagement

clearly stated that Klos would not be responsible for any electrical installation, which

would presumably include the installation of new electrical sensors. We are aware that

the letter of engagement obligated Klos to provide all necessary “start-up help, assistance

and guidance,” but the agreement referred only to the “mechanical[] install[ation]” of the

machine, and we note that the plaintiffs have not come forward with any evidence that

any Acme official understood the letter as obligating Klos to provide safety instruction.

We conclude that the District Court did not err in holding that Klos had no such

contractual obligation.

       Our conclusion that Klos did not owe a duty to Rotshteyn is not altered by the loss

of the proposal incorporated in the letter. If the plaintiffs had some evidence that Klos



                                              5
had willfully destroyed the document, then they would be entitled to the reasonable

inference that the document’s contents were damaging. But in the absence of such

evidence, the plaintiffs’ argument that the proposal would have bolstered their case is

purely conjectural and speculative, and speculation and conjecture normally cannot

forestall summary judgment. See Robertson v. Allied Signal, Inc., 914 F.2d 360, 382

n.12 (3d Cir. 1990). We have considered all of the plaintiffs’ arguments and find no

ground for reversal.

       For these reasons, the order of the District Court is affirmed.